

Exhibit 10.33


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of December 12, 2016 (the “Amendment Effective Date”),
by and between Tom Douglas Moeller (the “Executive”) and Florists’ Transworld
Delivery, Inc., a Michigan corporation (the “Company”).
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of March 27, 2010, as amended by that certain First Amendment
to Employment Agreement dated as of February 26, 2016 (as amended, the
“Agreement”); and
WHEREAS, the parties desire to amend the Agreement in the manner reflected
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the parties, intending to be legally bound, hereby agree as
follows:
1.
Section 1 of the Agreement is hereby stricken in its entirety and replaced with
the following:



“1. Term; Position. The term of this Agreement will commence on April 12, 2010
(the “Effective Date”) and extend for two years from the Effective Date, unless
this Agreement is earlier terminated as provided herein (which term shall
automatically renew for successive one year terms thereafter unless the Company
provides written notice of non-renewal to you at least ninety (90) days prior to
the expiration of the then current term) (the “Term”). If the Company provides
written notice of non-renewal as specified in the immediately preceding
sentence, your employment with the Company shall terminate on the last day of
the Term, unless terminated earlier pursuant to Section 7, and such termination
of employment on the last day of the Term shall be considered a termination by
the Company “without cause” (as defined below) during the Term entitling you,
upon your execution and delivery to the Company of the Release referred to in
Section 7(b), to the benefits provided for in Sections 4 and 7 below.  If the
Company provides such notice of its decision not to extend and you have not
provided a similar notice, it shall be presumed that you were willing and able
to extend the Term on terms and conditions substantially similar to those
existing prior to such notice. During the Term, you will serve as the Company's
Executive Vice President, Florist Division and will have such duties and
responsibilities consistent with your position or such other duties and
responsibilities as may from time to time be determined by the Chief Executive
Officer or President of the Company or FTD Companies, Inc. (“FTD”). You will
report to a member of senior management of the Company or FTD as may be
designated by the Chief Executive Officer or President of the Company or FTD.
You will agree to devote your full-time attention, skill and efforts to the
performance of your duties for the Company.”


2.
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.



3.
Except to the extent amended hereby, all terms, provisions and conditions of the
Agreement are hereby ratified and shall continue in full force and effect and
the Agreement shall remain enforceable and binding in accordance with its terms.



4.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. The parties consent to jurisdiction and venue in any federal or state
court of competent jurisdiction located in the City of Chicago.



5.
This Amendment may be executed in one or more counterparts (including by means
of facsimile signature pages), each of which shall be deemed an original, but
all of which together shall constitute a single instrument.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.


 
 
FLORISTS’ TRANSWORLD DELIVERY, INC.




By:  /s/ Scott Levin         


Name: Scott D. Levin


Title: EVP and General Counsel






TOM DOUGLAS MOELLER






/s/ Tom Douglas Moeller








 
 





